Howard, J.
By the common law, an administrator de bonis non cannot execute a judgment recovered by a former executor, or administrator, but may maintain a new action. Snape v. Norgate, Cro. Car. 167; Yaites v. Gough, Yelv. 83; Barnhurst, Yelv. 83; Ket v. Life, Yelv. 125; Turner v. Davies, 2 Saund. 149; Grout v. Chamberlain, 4 Mass. 611, 613; Dale v. Roosevelt, 8 Cowen, 333.
In England the law has been changed by an act of parliament, 17 Car. 2, c. 8; but here the modification has been made by our own statutes, 1821, c. 52, § 20; R. S. c. 120, § 8. These statutes furnish a remedy for the administrator de bonis non by scire facias only, on a judgment rendered for a prior administrator. He may pursue that remedy, but cannot maintain an action of debt on such judgment, under existing laws. Plaintiff nonsuit.